DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Tan et al. (US Pub: 2013/0232095 A1) do not teach claim 1, “A system comprising: one or more neuromuscular sensors that receive: first signal data from a user; and second signal data from the user; at least one physical processor; and physical memory comprising: a first inferential model associated with a first subregion of a feature space, the feature space being defined by one or more parameters associated with neuromuscular signals; a second inferential model associated with a second subregion of the feature space; and computer-executable instructions that, when executed by the physical processor, cause the physical processor to: receive and process first signal data; map the processed first signal data to the feature space; determine that the processed first signal data have been mapped to the first subregion within the feature space; associated with the first inferential model; apply, in response to the processed first signal data having been mapped to the first subregion, the first inferential model to a third plurality of the processed first signal data receive and process the second signal data; map the processed second signal data to the feature space; determine that the processed second signal data have been mapped to the second subregion within the feature space associated with the second inferential model; and apply, in response to the processed second signal data having been mapped to the second subregion, the second inferential model to the processed second signal data.”; Claim 3, A system comprising: one or more neuromuscular sensors that receive a plurality of signal data from a user; at least one physical processor; physical memory comprising; a first inferential model associated with a first input mode; a second inferential model associated with a second input mode; and computer-executable instructions that, when executed by the physical processor, cause the physical processor to: generate a feature space defined by one or more parameters associated with neuromuscular signals; map a plurality of regions within the feature space, wherein mapping the plurality of regions comprises: associating a first region within the feature space to the first input mode; and associating a second region within the feature space to the second input mode receive the plurality of signal data; map the plurality of signal data to the feature space; and generate an output signal by; applying the first inferential model to the plurality of signal data based on the plurality of signal data having been mapped to the first region associated with the first input mode; and refraining from applying the second inferential model to the plurality of signal data based on the plurality of signal data having not been mapped to the second region associated with the second input mode.” And claim 16, “A computer-implemented method comprising: receiving and processing an initial plurality of signal data from one or more neuromuscular sensors; generating a feature space defined by one or more parameters corresponding to the initial plurality of processed signal data; mapping a plurality of regions within the feature space, wherein mapping the plurality of regions comprises: associating each of the plurality of regions with a corresponding one of a plurality of input modes; and associating each of the plurality of input modes with a corresponding one of a plurality of inferential models; automatically selecting one of the plurality of input modes based on a subsequent plurality of signal data mapping to the corresponding region within the feature space; automatically selecting the corresponding inferential model based on the selected input mode; and generating an output signal by applying the corresponding inferential model to the subsequent plurality of signal data.”
Specifically, the prior art Tan do not teach the variation of the input mode which selects corresponding inferential model according to the different region of the input space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Pedtke et al. (US Pub: 2017/0079828 A1) is cited to teach a similar type active body and muscular detection method in figure 13 embodiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        July 30, 2022.
   20140331791